IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT BRIGHT,                               : No. 9 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE AND                     :
PENNSYLVANIA DEPARTMENT OF                   :
CORRECTIONS,                                 :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.